Citation Nr: 1705305	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 until July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veteran Affairs (VA), Regional Office (RO) in New York, New York.  The Board previously remanded this matter in May 2014. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of the hearing is of record.

The Veteran initially filed a claim to establish entitlement to service connection for COPD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the possible diagnoses of record, the Board has expanded the Veteran's claim to include all lung disorders, as well as COPD, and the issue has been re-characterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's current lung disorder, to include COPD, is causally related to or was aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disorder, to include COPD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 
38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in February 2009.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)(2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, supplemental VA examiner opinions and additional medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in July 2014 and April 2016 and a supplemental VA opinion was obtained in April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include a lung disorder or COPD.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he currently suffers from COPD due to exposure of aviation fuel fumes as well as exposure to dust from scraping the deck while serving aboard an aircraft carrier.  

Preliminarily, the Board will address the Veteran's claims for secondary service connection.  As noted, establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this case, the Veteran's representative contended that the Veteran's occupation in the Navy aggravated or caused his hay fever, seasonal allergies, congestion and asthmatic bronchitis, which manifested into COPD.  However, the Board notes that the hay fever, seasonal allergies, congestion and asthmatic bronchitis are not service-connected disabilities.  Accordingly, service connection for COPD is not warranted on a secondary basis due to these impairments.  Nonetheless, the Board will discuss the Veteran's claim in the context of direct service connection.  

In reference to the Veteran's COPD, an essential element of a claim for service connection is evidence of a current disability.  The claims folder reflects that the Veteran has been diagnosed with COPD during the period on appeal.  Thus, an essential element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of an in-service incurrence or aggravation of an injury or disease.  The Veteran's entrance examination in July 1970 noted that the Veteran was in good health, though the Veteran did state that he had hay fever (also known as asthmatic bronchitis-allergic rhinitis) in the past.  In addition, service treatment records show that the Veteran had complaints of chest pain in January 1971 and chest congestion in March 1972.  Based on the Veteran's in-service treatment for chest pain and chest congestion, the Board finds that the second element of service connection, an injury in service, has been met.

A third element for service connection is competent, credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms.  The Board finds, based on the reasons below that the competent, credible evidence of record is against such a finding.  Thus, the third requirement has not been met.

In October 2008, the Veteran's VA treating physician opined that the Veteran's COPD was stable and a pulmonary function test from September 2008 revealed moderate obstruction, nonsignificant bronchodilator response and O2 saturation at rest on room air was 96%.  The physician further opined that despite current evidence of COPD, there was no link of current condition to service as this condition neither occurred in nor was caused by service.

In July 2014, the Veteran was afforded a VA examination for his COPD.  The examiner noted that the Veteran was diagnosed with COPD in 1996 when he had surgery for a mitral valve repair.  The examiner also noted that the COPD could not be attributed to service since he had this behavior prior to joining service.  Pursuant to the Board's May 2014 remand directive, in April 2015, the examiner clarified this opinion and stated that it was not at least as likely as not that the Veteran's COPD was secondary to his seasonal allergy which was treated in service.  In making this opinion, the examiner indicated that the Veteran only asserted having seasonal allergies at his entrance exam and during service in March 1972.  The examiner also stated that the COPD was due to a history of smoking up until 1979 and that seasonal allergies do not cause COPD.  

In April 2016, the Veteran was afforded a new VA examination for his COPD.  The examiner reported that the Veteran's x-rays showed that there was no focal consolidation, pneumothorax or pleural fluid.  Further, the Veteran's pulmonary function testing showed that the FVC was at 87% predicted and the FEV-1 was at 72% predicted.  The examiner also noted that the Veteran had a pre-existing condition of seasonal allergies prior to joining the service and that seasonal allergies do not cause COPD.  Again, the examiner noted that it was not likely that the Veteran's COPD was secondary to his seasonal allergy which was treated in service.  In addition, the examiner noted that the COPD was diagnosed 23 years after the Veteran left service, the Veteran had a history of smoking from 1965 until 1979, and that smoking cigarettes happens to be the number one risk factor for developing COPD.  

The Board notes that while the Veteran was treated for chest pain and chest congestion in service, he was not diagnosed with COPD.  Upon the Veteran's separation exam in July 1972, the report noted normal lungs and chest.  In fact, the Veteran was denied entitlement to service connection for a separate claim of a chest condition in a rating decision dated December 1972, which noted that treatment for one episode recorded in-service was remedial in nature and not evidence of an aggravation of pre-service disability.  Again, as stated before, the Veteran smoked cigarettes for years and there was no diagnosis of COPD until 23 years after separation from service.  Ultimately, the Veteran has submitted no medical evidence to suggest a nexus between his COPD and active duty service.
 
The Veteran has offered his own opinion on etiology, stating that he currently has COPD that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions, and there are no medical opinions to the contrary.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that a lung disorder, to include COPD was related to service, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a lung disorder, to include COPD is not warranted.


ORDER

Entitlement to service connection for a lung disorder, to include COPD, is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


